Citation Nr: 0843630	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-04 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a digestive 
disorder, including as a qualifying chronic disability 
resulting from an undiagnosed illness.  

2.  Entitlement to service connection for a urinary disorder, 
including as a qualifying chronic disability resulting from 
an undiagnosed illness.  

3.  Entitlement to an increased rating for post-concussion 
headaches, evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1990 to June 
1992.  He also served in the Army National Guard of Arkansas 
prior to his active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

The veteran testified before a Decision Review Officer (DRO) 
at the RO in September 2006 and before the undersigned 
Veterans Law Judge at a hearing in July 2008.  Transcripts of 
both hearings are of record.

(The issues of entitlement to service connection for a 
digestive disorder and urinary disorder are addressed in the 
remand that follows the decision below.)  


FINDING OF FACT

The veteran's headaches have been manifested since September 
26, 2006, by very frequent completely prostrating and 
prolonged attacks causing severe economic inadaptability. 




CONCLUSION OF LAW

The criteria for a rating of 50 percent for headaches from 
September 26, 2006, have been met.  38 U.S.C.A. § § 1155, 
5107 (West 2002); 38 C.F.R. § § 3.159, 4.3, 4.7, 4.124a, 
Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2003, well before the AOJ's initial adjudication of the 
claims, and again in August 2005.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, any timing errors have 
been cured by the RO's subsequent actions.  Mayfield, supra 
at 128.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, including what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  Additionally, while the initial 
notifications did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
Vazquez-Flores, supra, at 47, the Board notes that the 
veteran was apprised of these criteria in correspondence 
dated in November 2007.  

While the notifications did not specifically include notice 
to the veteran that, to substantiate an increased rating 
claim, he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating the effect that worsening of his 
condition has on his daily life, the Board notes that the 
veteran was apprised of these criteria in correspondence 
dated in May 2008.  Although the complete notice was not 
provided until after the RO initially adjudicated the 
veteran's increased rating claim, the claim was properly re-
adjudicated in June 2008, which followed the adequate notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
The RO also provided a statement of the case (SOC) and three 
supplemental statements of the case (SSOC) reporting the 
results of its reviews of the issue on appeal and the text of 
the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), post-service medical records, 
personnel records, Social Security Administration (SSA) 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

Background

The veteran contends that he is entitled to a 50 percent 
rating for his headaches.

Of record are numerous VA treatment records dated from April 
1995 to September 2006, many of which document the veteran's 
complaints of severe headaches.  The veteran has been 
afforded several VA examinations in connection with his 
claim.  

A SSA decision awarding the veteran benefits dated in June 
2001 shows that the veteran was considered to be disabled, in 
part due to his headaches.  

At a VA examination in June 2003, the veteran reported 
headaches of varying intensity.  He reported that his 
headaches would initially be minor, like a stress headache, 
then they would progress to a medium headache, and finally, 
they would become incapacitating.  He reported that his 
headaches would get better after about 24 hours without 
taking any medication.  He reported that he would sleep when 
he had incapacitating headaches.  He reported that as a 
result of his headaches, he was unable to complete college.  
The examiner opined that the veteran's headaches were a 
combination of migraine plus tension.  

The veteran testified before a DRO in September 2006.  He 
testified that he had an average of two incapacitating 
headaches per week.  He also testified that he had had 
upwards of 12 or 13 incapacitating headaches in a given 
month.  The veteran reported that incapacitating headaches 
would take about 24 hours out of his schedule.  He testified 
that he was unable to keep employment because of missing work 
due to headaches.  He testified that he did not take any 
medication for his headaches as medication did not take the 
pain away.  The veteran also testified about his weight loss, 
diarrhea, and constipation.  With regards to his urinary 
dribbling, the veteran testified that he experienced urinary 
dribbling approximately five to ten minutes after he used the 
bathroom.

At a VA examination in September 2006, the veteran reported 
that he had severe headaches about two to three times per 
week.  He reported that he was never free of headaches, and 
that he always had a dull nagging pain.  He reported that 
less than half of his headaches were prostrating, and that 
they lasted for hours.  He had had no weight change.  The 
veteran reported that his headaches affected his daily 
activities, as he was not able to do any chores, exercise, 
travel, etc. when he had headaches.  

The veteran testified at a hearing in July 2008.  He 
testified that he had what he characterized as "heavy" 
headaches an average of twice a week, but could be as many as 
three times a week.  He described those headaches to be 
completely prostrating and would cause him to go into a dark 
room and try to sleep through them.  The veteran also 
testified that he was unable to work, in part because of his 
headaches.  He explained that the reason why he indicated to 
the VA examiner in September 2006 that less than half his 
headaches were prostrating was because he had headaches every 
single day.  Because he had headaches every day, less than 
half of them were prostrating.  He explained that he suffered 
an average of eight prostrating headaches each month.  



Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When a specific 
disability is not listed in the rating schedule, rating is 
done by analogy to a closely related disease or injury in the 
rating schedule in which not only the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

The United States Court of Appeals for Veterans Claims 
(Court) has found that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Here, as will be 
discussed below, the Board has found medical evidence 
warranting a staged rating for this increased rating claim.  

The veteran's headaches have been rated by the RO as 
analogous to Diagnostic Code 8100, migraine.  38 C.F.R. 
§ 4.124a.  Under Diagnostic Code 8100, a 50 percent rating, 
the highest available, is for application when there are very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
rating is for application when there are characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  

The rating criteria do not define "prostrating," nor has the 
Court.  The Board notes, however, that DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1523 (30th Ed. 2003), defines 
"prostration" as "extreme exhaustion or powerlessness."  
Similarly, WEBSTER'S II NEW COLLEGE DICTIONARY 889 (3rd Ed. 
2001), defines the term as "physically or emotionally 
exhausted; INCAPACITATED."  

In this case, the evidence shows that the veteran has 
prostrating headaches frequently.  Numerous medical records 
document the veteran's reporting of having prostrating 
headaches.  At his VA examination on September 26, 2006, he 
reported having severe headaches two to three times each 
week.  Additionally, at his DRO hearing in September 2006, he 
testified that he had incapacitating headaches two times per 
week.  The veteran has reported his inability to work due to 
having headaches.  While not determinative, the veteran has 
been declared disabled by the SSA, in part due to his 
headaches.

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., the frequency and symptoms associated 
with his headaches).  See e.g., Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (the Board may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms); see also Washington v. 
Nicholson, 19 Vet. App. 362 (2005).

In this case, the Board finds the veteran's statements 
regarding his headache symptoms and their frequency to be 
credible.  The Board finds his explanation of why the 
September 2006 VA examination report says that less than half 
his headaches were prostrating persuasive.  Moreover, the 
veteran's subsequent testimony in July 2008 describes 
prostrating and prolonged headaches that occur frequently and 
definitely more than once a month.  Therefore, the Board 
concludes that the evidence of record more nearly 
approximates very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  As such, a rating of 50 percent for 
headaches is warranted effective as of the September 26, 
2006, examination that showed the veteran reporting frequent 
prostrating headaches.  See 38 C.F.R. §§ 4.3, 4.7, 4.124a, 
Diagnostic Code 8100.  Prior to that time, frequent 
prostrating attacks were not shown.

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the veteran's 
headaches have resulted in frequent periods of 
hospitalization or in marked interference with employment, 
beyond that required for a 50 percent rating.  § 3.321.  It 
is undisputed that the veteran's headaches have an adverse 
effect on employability, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).  
In this case, the very problems reported by the veteran are 
specifically contemplated by the criteria discussed above, 
including his problems with prostrating attacks and the 
effect on his daily life, including his employment.  
38 C.F.R. § § 4.10, 4.40.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER


Entitlement to a 50 percent rating for headaches effective 
from September 26, 2006, is granted, subject to the law and 
regulations governing the payment of monetary benefits.  




REMAND

The Board finds that further development is warranted for the 
claims of service connection for digestive disorder and 
urinary disorder.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  Service connection 
may also be warranted for a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability that 
became manifest during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2008).

Persian Gulf veteran means a veteran who, during the Persian 
Gulf War, served on active military, naval, or air service in 
the Southwest Asia theater of operations, which includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness, unlike those for direct 
service connection, there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Further, lay persons are competent to report 
objective signs of illness.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome (IBS).  A medically unexplained 
chronic multi-symptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multi-symptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi-
symptom illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  

With regards to his digestive disorder, at a September 1996 
VA examination, the examiner opined that the veteran's 
changes in his GI system that affected his bowel movement 
were compatible with a likely diagnosis of IBS.  

The July 2003 VA examiner noted that the veteran had a past 
diagnosis of IBS, which could account for his digestive 
disorder.  

As discussed above, medical records from Dr. C.C. dated in 
2007, indicate that the veteran has a questionable diagnosis 
of IBS.  They also document the veteran's reported symptoms 
of diarrhea, constipation, weight loss, and abdominal pain.  

The veteran's medical records do not contain any etiology for 
his digestive disorder symptoms, except some questionable 
diagnoses of IBS.  Based on this unsettled evidence, the 
veteran should be scheduled for an examination in order to 
determine the nature of the veteran's digestive complaints.  
An opinion by a specialist is necessary to determine whether 
the veteran's symptoms can be attributed to IBS or another 
clinical diagnosis.  (The Board notes that Dr. C.C. raised 
the question of Addison's disease.)  Additionally, the 
opinion is necessary to determine whether the veteran's 
digestive complaints are objective indications of a chronic 
gastrointestinal disability resulting from an undiagnosed 
illness.

Concerning the urinary disorder claim, the veteran testified 
in July 2008 that the saw a private urologist.  The Board 
must remand in order to obtain those records.  The Board 
notes that none of the veteran's other medical records 
contains any complaint of urinary disability.  A VA 
examination should be scheduled to determine the etiology of 
the veteran's urinary disorder.  An opinion by a specialist 
is necessary to determine whether the veteran's urinary 
disorder can be attributed to a clinical diagnosis.  
Additionally, the opinion is necessary to determine whether 
urinary symptom is an objective indication of a chronic 
disability resulting from an undiagnosed illness.

In light of the remand, the veteran should be sent an updated 
VCAA letter notifying him of the information and evidence 
necessary to substantiate his claims of service connection 
for a digestive disorder, including IBS, and urinary 
disorder.  38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for a digestive disorder, 
including IBS, and urinary disorder.  
Notice regarding service connection 
resulting from undiagnosed illness must 
be included.  The veteran must be told to 
provide any evidence in his possession 
that pertains to his claims.  The letter 
should also include notice of the manner 
in which both disability ratings and 
effective dates are assigned for 
disability benefits.  See Dingess/Hartman 
v. Nicholson, supra.  The veteran and his 
representative should be given a 
reasonable opportunity to respond to the 
notice, and any additional 


information or evidence received should 
be associated with the claims file.

2.  With the proper authorization, obtain 
the medical records from the veteran's 
private urologist.  After securing any 
additional records the veteran may have 
identified, the veteran should be 
scheduled for VA examinations to 
determine the nature and etiology of any 
disability with respect to his claims of 
service connection for a digestive 
disorder, including IBS, and urinary 
disorder, to include as a qualifying 
chronic disability resulting from an 
undiagnosed illness.  Each examination 
should be administered by a physician 
with appropriate expertise.  The 
examiner(s) should review the claims 
file, including a copy of this remand.  
All necessary tests should be conducted 
and a complete history should be taken.  

Based on a review of all medical 
documentation and history on file, 
including the SMRs, each examiner should 
provide a well-reasoned opinion 
consistent with sound medical judgment, 
as to the medical probabilities that the 
veteran now has a digestive disorder or 
urinary disorder related to a primary 
diagnosis or as the result of an 
undiagnosed illness.  If a diagnosed 
illness is found, the examiner should 
provide an opinion as to the medical 
probabilities that the diagnosed illness 
is related to the veteran's active 
military service.

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.



The AOJ should ensure that the 
examination reports comply with this 
remand and the questions presented in the 
AOJ's examination requests.  If the 
reports are insufficient, they should be 
returned to the examiners for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claims, to 
include denial.  See 38 C.F.R. § 3.655 
(2008).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the underlying 
issues of service connection for a 
digestive disorder, including IBS, and 
urinary disorder, to include as a 
qualifying chronic disability resulting 
from an undiagnosed illness.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of the period allowed for response, the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required by 
the veteran until he is notified by the AOJ.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


